Citation Nr: 1440490	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this case in November 2013.


FINDINGS OF FACT

The evidence does not show a current right shoulder disability at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The record includes private treatment records.  VA provided an examination for the Veteran's shoulder claim in January 2014.  There is no indication or assertion that the examination and opinions are inadequate for the claim decided herein.  

Following the Board's November 2013 remand directives, the RO obtained additional service records and a VA examination and opinions.  In so doing, the RO substantially complied with the remand instructions, and further development is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his father, and his ex-wife are competent to report symptoms and experiences observable by their senses, but not to diagnose a shoulder disability as this requires specialized knowledge and testing to understand the complex nature of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds them credible, as their statements have been detailed and consistent. 
	
The criteria for service connection have not been met, because the evidence does not show a current right shoulder disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence is against a finding of a current right shoulder disability.  The January 2014 VA examiner found no current diagnosis of any right shoulder disability.  Private treatment records noted old scars on the shoulders in March 2009 but otherwise noted no right shoulder problems.  In statements to VA, the Veteran, his father, and his ex-wife reported an injury to the shoulder in service and continuous symptoms.  Based on these statements and a current left shoulder diagnosis, the RO granted service connection for a left shoulder disability.  The statement from the Veteran's father specifically noted that the injury was to the left shoulder.  However, the other statements do not report which shoulder was injured.  

Even if the statements concern the right shoulder, these lay reports of symptoms are less probative than medical examinations and evaluations, which include medical expertise and diagnostic testing.  The Veteran, his father, and his ex-wife are not competent to diagnose a shoulder disability.  See Jandreau, 492 F.3d at 1377.  The VA examiner found no current disability in the right shoulder.  Similarly, private treatment records had no diagnosis or treatment for a right shoulder disability at any time during the appeal period.  As there is little to no evidence of a current right shoulder disability, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225 (service connection may not be granted where there is no present disability shown).  

The preponderance of the evidence is against service connection for a right shoulder disability.  See 38 C.F.R. § 3.303.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for a right shoulder disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


